                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ALRELIO EVANS,

                       Plaintiff,                     Case No. 1:19-cv-1083

v.                                                    Honorable Janet T. Neff

KEVIN BREGE et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under Federal Rule of Civil Procedure 21, the Court is permitted to drop parties sua sponte when

the parties have been misjoined. Pursuant to that rule, the Court will drop as misjoined Defendants

Brege, Melton, Boland, Swanowicz, Tehhove, Sheggrud, and Otten and dismiss Plaintiff’s claims

against them without prejudice.

               With regard to the claim that remains, under the Prison Litigation Reform Act, Pub.

L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required to dismiss any prisoner action

brought under federal law if the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief from a defendant immune from such relief. 28

U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se

complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). Reviewing Plaintiff’s remaining claim against that standard, the Court

will dismiss Plaintiff’s claim against the only remaining Defendant, Unknown Librarian.
                                              Discussion

I.      Factual Allegations

                 Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Chippewa County, Michigan. The events

about which he complains, however, occurred during July and August of 2019, while he was

incarcerated at the E.C. Brooks Correctional Facility (LRF), in Muskegon County, Michigan.

Plaintiff sues personnel from LRF: Residential Unit Manager, Kevin Brege; Assistant Residential

Unit Supervisor, Dominick Melton; Unknown Librarian, Unknown Party; Psychologist, Unknown

Boland; and Corrections Officers: Unknown Swanowicz, Unknown Tehhove, Unknown

Sheggrud, and Unknown Otten.

        A.       Unknown Librarian

                 Plaintiff alleges that Unknown Librarian denied Plaintiff access to the courts by not

permitting Plaintiff four hours of law library time per week during the week beginning August 5,

2019. Plaintiff claims he was, because of the denial, unable to timely submit some of his claims

to this Court.

        B.       Defendants Brege, Swanowicz, and Tehhove

                 On July 25, 2019, and July 31, 2019, these defendants denied Plaintiff a shower

during yard. On July 31, Swanowicz and Tehhove laughed at Plaintiff to degrade and belittle him.

Prisoners on other wings were allowed showers after exercising.

        C.       Defendant Sheggrud and Otten

                 On August 2, 2019, Plaintiff’s snack bag was tampered with—his peanut butter was

smeared all over the bag and his milk carton. Plaintiff believes Sheggrud and Otten tampered with

his snack bag in retaliation for Plaintiff’s filing of grievances.



                                                   2
       D.      Defendant Boland

               Defendant Boland placed Plaintiff on suicide watch on August 13, 2019, apparently

because Plaintiff had gone on a hunger strike and would not speak with Boland about it.

       E.      Defendant Melton

               Defendant Melton failed to provide Plaintiff with a copy of the hearing report on a

Class III misconduct written because Plaintiff had a laundry bag in the dayroom.

       F.      Plaintiff’s claims

               Plaintiff contends that Defendant Librarian denied him access to the courts by not

permitting him the four hours of law library time called for by MDOC policy. Plaintiff claims that

by denying him two showers, Defendants Brege, Swanowicz, and Tehhove violated Plaintiff’s

Eighth Amendment right to be free of cruel and unusual punishment and his Fourteenth

Amendment rights under the Equal Protection Clause. Plaintiff claims that Defendants Sheggrud

and Otten violated Plaintiff’s First Amendment rights to petition for redress of grievances when

they tampered with his snack bag in retaliation for Plaintiff’s filing of administrative grievances.

Plaintiff claims further that, by tampering with his snack bag, Sheggrud and Otten violated

Plaintiff’s Eighth Amendment right to be free of cruel and unusual punishment. Plaintiff also

claims that Defendant Boland violated his First and Eighth Amendment rights because his night

on suicide watch was cruel and unusual punishment and it was ordered in retaliation for Plaintiff’s

filing of grievances. Finally, Plaintiff claims that Defendant Melton violated Plaintiff’s Fourteenth

Amendment due process rights because he failed to provide Plaintiff a copy of the Class III

misconduct hearing report.

               Plaintiff seeks declaratory relief, injunctive relief, and hundreds of thousands of

dollars in compensatory, punitive, and nominal damages.



                                                 3
II.        Misjoinder

                  The joinder of claims, parties, and remedies is “strongly encouraged” when

appropriate to further judicial economy and fairness. See United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 724 (1966). This does not mean, however, that parties should be given free rein to

join multiple plaintiffs and multiple defendants into a single lawsuit when the claims are unrelated.

See, e.g., Pruden v. SCI Camp Hill, 252 F. App’x 436, 437 (3d Cir. 2007) (per curiam); George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007); Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997);

Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009) (adopting magistrate judge’s

report).

                  Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

                  Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

           Rule 20 deals solely with joinder of parties and becomes relevant only when there
           is more than one party on one or both sides of the action. It is not concerned with
           joinder of claims, which is governed by Rule 18. Therefore, in actions involving
           multiple defendants Rule 20 operates independently of Rule 18. . . .

           Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
           a single action only if plaintiff asserts at least one claim to relief against each of
           them that arises out of the same transaction or occurrence and presents questions of
           law or fact common to all.
                                                     4
7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor, 661 F. Supp. 2d at 778, and Garcia v. Munoz, No. 08-

1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also Neitzke v. Williams, 490 U.S. 319,

328 (1989) (joinder of defendants is not permitted by Rule 20 unless both commonality and same

transaction requirements are satisfied).

                Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts . . . are related; whether more than one act . . . is alleged;

whether the same supervisors were involved, and whether the defendants were at different

geographical locations.” Id. (quoting Nali v. Michigan Dep’t of Corr., No. 07-10831 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

                Permitting improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004). Under

the PLRA, a prisoner may not commence an action without prepayment of the filing fee in some

form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed to deter

frivolous prisoner litigation by making all prisoner litigants feel the deterrent effect created by

liability for filing fees.” Williams v. Roberts, 116 F.3d 1126, 1127-28 (5th Cir. 1997). The PLRA

also contains a “three-strikes” provision requiring the collection of the entire filing fee after the

dismissal for frivolousness, etc., of three actions or appeals brought by a prisoner proceeding in

                                                    5
forma pauperis, unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three

strikes” provision was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

               The Seventh Circuit has explained that a prisoner like Plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

       Thus multiple claims against a single party are fine, but Claim A against Defendant
       1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
       claims against different defendants belong in different suits, not only to prevent the
       sort of morass that [a multi]-claim, [multi]-defendant suit produce[s] but also to
       ensure that prisoners pay the required filing fees--for the Prison Litigation Reform
       Act limits to 3 the number of frivolous suits or appeals that any prisoner may file
       without prepayment of the required fees. 28 U.S.C. § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person -- say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different
       transactions -- should be rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998);

Shephard v. Edwards, 2001 WL 1681145, *1 (S.D. Ohio Aug. 30, 2001) (declining to consolidate

prisoner’s unrelated various actions so as to allow him to pay one filing fee, because it “would

improperly circumvent the express language and clear intent of the ‘three strikes’ provision”);

Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000) (denying prisoner’s request to add new,

unrelated claims to an ongoing civil rights action as an improper attempt to circumvent the PLRA’s

filing fee requirements and an attempt to escape the possibility of obtaining a “strike” under the

“three strikes” rule). To allow Plaintiff to proceed with improperly joined claims and defendants

                                                 6
in a single action would permit him to circumvent the PLRA’s filing fee provisions and allow him

to avoid having to incur a “strike” for purposes of § 1915(g), should his claims turn out to be

frivolous.

               Plaintiff’s first claim is the First Amendment “access to the courts” claim against

Unknown Librarian.      Plaintiff’s various claims against Defendants Brege, Swanowicz, and

Tehhove (the “shower Defendants”) are entirely unrelated to his claim against Defendant

Librarian. Similarly, Plaintiff’s claims against Defendants Sheggrud and Otten (the “peanut butter

Defendants”) are entirely unrelated to his claims against Defendant Librarian and also unrelated

to his claims against the shower Defendants. Plaintiff’s claims against Boland are unrelated to

Plaintiff’s claims against Defendant Librarian, the shower Defendants, and the peanut butter

Defendants. Plaintiff’s claim against Melton is unrelated to Plaintiff’s claims against any of the

other Defendants.

               Plaintiff has essentially filed five complaints in one. His shower, peanut butter,

suicide watch, and misconduct report claims have no connection to his law library claim. They

are raised against different Defendants, based on different conduct, and subjected Plaintiff to

different harms. The claims are entirely discrete, there is no transactional relationship between

them. Therefore, the claims and parties other than the “access to the courts” claim against

Defendant Librarian are misjoined.

               Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”       Instead, Rule 21 provides two remedial options:

(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Glob. Gr.,

L.P., 541 U.S. 567, 572-73 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts



                                                 7
with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.

of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”). “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially

adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

               At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

               In this case, Plaintiff brings his causes of action against the improperly joined

Defendants under 42 U.S.C. § 1983. For civil rights suits filed in Michigan under § 1983, the

statute of limitations is three years. See Mich. Comp. Laws § 600.5805(2); Carroll v. Wilkerson,

782 F.2d 44 (6th Cir. 1986) (per curiam); Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1

(6th Cir. Feb. 2, 1999). Furthermore, “Michigan law provides for tolling of the limitations period

while an earlier action was pending which was later dismissed without prejudice.” Kalasho v. City

of Eastpointe, 66 F. App’x 610, 611 (6th Cir. 2003).



                                                 8
                  All of the actions about which Plaintiff complains occurred in 2019, well within the

three-year period of limitations. Those claims are not at risk of being time-barred. Plaintiff

therefore will not suffer gratuitous harm if the improperly joined Defendants are dropped and the

claims against them dismissed. Accordingly, the Court will exercise its discretion under Rule 21

and drop Defendants Brege, Melton, Boland, Swanowicz, Tehhove, Sheggrud, and Otten from the

action, and dismiss Plaintiff’s claims against them without prejudice to the institution of new,

separate lawsuits by Plaintiff.1 See Coughlin, 130 F.3d at 1350 (“In such a case, the court can

generally dismiss all but the first named plaintiff without prejudice to the institution of new,

separate lawsuits by the dropped plaintiffs.”); Carney, 2008 WL 485204, at *3 (same).

                  III.     Failure to state a claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it



1
  Plaintiff is cautioned, again, that he must limit all future actions to claims and Defendants that are transactionally
related to one another.


                                                           9
asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff contends Defendant Librarian violated his First Amendment right to access

the courts when he or she denied Plaintiff access to the law library during the week of August 5,

2019. It is well established that prisoners have a constitutional right of access to the courts. Bounds

v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states must

protect the right of access to the courts by providing law libraries or alternative sources of legal

information for prisoners. Id. at 817. The Court further noted that in addition to law libraries or

alternative sources of legal knowledge, the states must provide indigent inmates with “paper and

pen to draft legal documents, notarial services to authenticate them, and with stamps to mail them.”

Id. at 824-25. The right of access to the courts also prohibits prison officials from erecting barriers



                                                   10
that may impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996, 1009 (6th

Cir. 1992).

               An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413,

416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

               In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the
                                                 11
underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

               Plaintiff’s conclusory statement that he “was unable to timely submit some of [his]

claims to this Court, “ (Compl., ECF No. 1, PageID.10), does not satisfy the requirements of

identifying a non-frivolous underlying cause of action that was impaired by Defendant Librarian’s

actions. The Court has reviewed the various actions Plaintiff has filed in this Court and no harm

is apparent. Accordingly, Plaintiff has failed to state a claim against Defendant Librarian for

violation of Plaintiff’s First Amendment rights.

                                             Conclusion

               Having conducted the review authorized by the joinder rules, the Court elects to

drop as misjoined parties Defendants Brege, Melton, Boland, Swanowicz, Tehhove, Sheggrud,

and Otten. The Court will dismiss Plaintiff’s claims against them without prejudice.

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s claims against the remaining Defendant—Unknown Librarian—

will be dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42

U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reason the Court dismisses Plaintiff’s claims, the Court certifies that

an appeal would not be in good faith. Should Plaintiff appeal this decision, the Court will assess

the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.


                                                   12
             An order and a judgment consistent with this opinion will be entered.



Dated:   January 22, 2020                         /s/ Janet T. Neff
                                                  Janet T. Neff
                                                  United States District Judge




                                             13
